Title: From Benjamin Franklin to Thomas Barclay, 18 January 1782
From: Franklin, Benjamin
To: Barclay, Thomas


Sir,
Passy, Jan. 18. 1782.
I duly received the Letters you did me the honour of writing to me the 24th. of last Month, and the 6th. of this. I send you in a separate Pacquet the Account render’d me by Messrs. Neufville of the Purchase in Holland; and I enclose the Invoice said to have been ordered by Col. Laurens, which was shown me by Capt. Jackson to justify the Purchase; and also the Invoice of what was purchas’d of Capt. Gillon. I am glad you have got the Goods in Possession. On my Part I have not stopt Payment of any of the Bills. I make no Doubt of the Prudence of your whole Operation, and therefore cannot but approve of it. I would only just mention for your Consideration, that a Passage thro’ France from Metz of a Cargo of Linnens for Mr. R. Morris which I sollicited was lately refus’d but upon Condition of Paying 5. per Cent Duty, and that was stated as a great Abatement made in our Favour, tho’ Metz is a Province belonging to France; And as the Purchase made in Holland was disrelish’d here, I doubt you will meet with the same Demand: If therefore it were practicable to forward them to America without landing them here in the same neutral Bottoms that bring them to France, perhaps that may be most convenient. But of this you can judge infinitely better than me. I have the honour to be, Sir, &c.
Mr. Barclay
